Citation Nr: 0212141	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for venous insufficiency of 
the legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and H. R.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In September 2000, the Board granted reopening of a claim for 
service connection for venous insufficiency of the legs and 
remanded the reopened claim for further development.  While 
the case was in remand status, the RO entered a June 2001 
rating decision granting service connection for residuals of 
cold injuries of the lower extremities.  It denied service 
connection for venous insufficiency of the legs and returned 
the case to the Board in July 2002.  

Lastly, in the August 2002 Informal Hearing Presentation the 
representative argued that compensation is warranted for deep 
venous insufficiency of the legs based on VA surgery in the 
form of an inferior vena cava (IVC) ligation in 1980.  This 
matter has not been addressed by the RO.  Therefore, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Venous insufficiency of the legs was not present until 
many years after active military service and is not 
etiologically related to service or service-connected 
residuals of cold injuries of the lower extremities.  



CONCLUSION OF LAW

Venous insufficiency of the legs was not incurred in or 
aggravated by active duty nor is venous insufficiency of the 
legs proximately due to or the result of service-connected 
residuals of cold injuries of the lower extremities.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and of the 
information needed from him to enable VA to obtain evidence 
supportive of his claim.  The RO has obtained the service 
medical records (SMRs), obtained records of VA treatment, and 
provided him with current VA examinations to determine the 
etiology of the claimed venous insufficiency of the legs.  In 
addition, the veteran has submitted lay and medical evidence 
in support of his claim.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

SMRs are negative for any finding or diagnosis of venous 
insufficiency of either leg.  No records from the Office of 
the Surgeon General were available.  

The veteran was hospitalized at the West Nebraska General 
Hospital in December 1974.  It was noted that he had had a 
cholecystectomy about 2 weeks earlier but on the day of 
admission he had pain on breathing and in the upper abdomen.  
A lung scan revealed multiple bilateral defects in the lung, 
more marked on the right, interpreted as being secondary to 
pulmonary emboli.  

The veteran was admitted for hospitalization at the West 
Nebraska General Hospital in June 1979 for pneumonitis which 
had its onset about 3 weeks prior to admission.  About 10 or 
12 days prior to admission he developed pain in his left leg 
which was initially associated with swelling.  He was treated 
with Coumadin for venous thrombosis.  A venogram confirmed 
the presence of deep vein thrombophlebitis of the left lower 
extremity and he was treated with Heparin.  The discharge 
diagnosis was deep venous thrombosis of the left lower 
extremity.  He was hospitalized at that facility in October 
1979 for bilateral deep vein thrombophlebitis.  

In May 1980 Dr. Jackson stated that no specific cause had 
been found for the veteran's thrombophlebitis of the left leg 
but in June 1980 that physician stated that X-rays of the 
veteran's left ankle, reportedly fractured in 1979, had been 
taken to determine whether it had any relationship to the 
veteran's thrombophlebitis.  

The veteran was hospitalized at that same facility in August 
1980 for chest pain and it was noted that he had a history of 
iliofemoral thrombosis.  Long term plans were to include 
strong consideration of IVC ligation to prevent further 
pulmonary embolic phenomena.  A medical consultation noted 
that he had been treated in May 1979 for pneumonia and during 
convalescence he developed swelling of both lower extremities 
and was given systemic anticoagulation but because of 
progression had been hospitalized in June 1979.  An October 
1979 bilateral lower extremity venogram had revealed 
prominent thrombus occlusion in the left deep venous system.  
Because of recurrent deep venous thrombosis, a search for an 
underlying malignant process was undertaken.  A computerized 
tomogram (CT) of the abdomen was interpreted as normal.  

The veteran was again hospitalized at that facility in 
October and November 1980.  The discharge summary reflects 
that because of a suspicion of carcinoma being the cause of 
deep venous thrombosis, in October 1980 he had an exploratory 
laparotomy with biopsy of a left external iliac lymph node, 
which was benign, and IVC ligation.  A report of an October 
1980 consult reflects that the cause of the veteran's deep 
vein thrombosis of the lower extremities was not at all 
clear.  There was a history of thromboembolic disease 
extending back as far as 1974, following a cholecystectomy 
and appendectomy.  He became prominently symptomatic in June 
1979 after being hospitalized for treatment of pneumonia in 
May 1979.  There was documented progression of the deep vein 
thrombosis involving initially only the left lower extremity, 
but more recently the right lower extremity.  The cause of 
the thrombotic predisposition was not clear.  Screening 
studies included a CT scan but no cause for the clot 
diathesis was detected.  

VA records from 1983 to 1987 include discharge summaries of 
multiple periods of VA hospitalizations.  The diagnoses at 
discharge from VA hospitalization in September and October 
1983 included status post ligation or plication of the IVC 
following pulmonary embolism without evidence of post 
phlebitic-type syndrome.  The discharge summary of VA 
hospitalization in May 1984 reflects a history of bilateral 
deep venous thrombosis with recurrent pulmonary emboli, 
necessitating IVC ligation with development thereafter of 
classical symptoms of bilateral venous insufficiency with 
recurrent ulcerations of the left leg.  The discharge summary 
of VA hospitalization in January 1985 reflects that after the 
IVC ligation there had been post phlebitic syndrome with 
symptoms including skin ulceration and stasis dermatitis 
changes.  

On file are VA records from 1986 to 1991 which reflect that 
in July 1988 the veteran had venous insufficiency of both 
lower extremities with stasis ulceration.  He had had a clip 
placed on his IVC about 8 years earlier to prevent pulmonary 
embolism and afterwards had developed venous insufficiency of 
both lower extremities and stasis ulcerations.  In November 
1988 it was reported that his bilateral chronic deep venous 
insufficiency was secondary to pulmonary embolism and IVC 
clipping.  Essentially the same was noted in May 1990.  

During VA hospitalizations in November and December 1990 and 
again in January and February 1992 the veteran underwent skin 
grafts.  The discharge summary of VA hospitalization of 
September and October 1991 includes a diagnosis of 
thrombophlebitis, with status post ligation IVC.  

VA examination in 1991 revealed residuals of vein stripping 
and skin grafts of both lower extremities.  The diagnoses 
were (1) bilateral lower extremity venous stasis ulcer, (2) 
bilateral lower extremity severe venous insufficiency, (3) 
and a history of multiple deep venous thrombosis, status post 
umbrella implant.  It was unclear to what extent residuals of 
a postservice left ankle fracture had caused diagnoses 1 and 
2.  

At a November 1997 RO hearing the veteran testified that his 
exposure to cold weather in combat during the Battle of the 
Bulge caused frostbite of his feet (pages 3 and 4), although 
there was no indication in his service discharge examination 
of frozen feet (page 6).  After service he had had no more 
drainage from his feet but had had swelling of his feet (page 
8).   

During VA hospitalization in January 1998 the veteran's 
extensive history of vascular surgery was reported.  

At the July 1999 hearing before the undersigned traveling, 
the veteran again testified that he was exposed to cold 
weather in combat in the Battle of the Bulge which caused 
frostbite of his feet, and that he was treated for cold 
injuries during service at a dispensary on three occasions 
(page 11).  He was initially diagnosed with venous 
insufficiency or thrombophlebitis in the 1950s when he was 
treated by Dr. Post as well as by other physicians who were 
now deceased (pages 14, 15, and 16).  

A VA outpatient treatment record reflects that in August 1999 
a physician opined that it as likely as not that the 
veteran's venous insufficiency and venous stasis with 
resulting stasis ulcer was related to the veteran's episodes 
of frostbite during service.  The rationale for this opinion 
was not provided. 

In August 1999 Dr. George P. Post reported that the veteran 
had been treated during service for frostbite of the lower 
extremities incurred during combat.  He had first treated the 
veteran in 1953.  The veteran reported that since service he 
had always been aware of discomfort and swelling in his lower 
extremities.  His postservice employment required that he be 
on his feet for prolonged periods and by the 1970s the 
circulation in his legs became so severely inadequate that he 
was seen repeatedly for swelling and venous engorgement and 
eventually for stasis ulcers.  The veteran's poignant history 
of prolonged cold exposure could not be dispelled as, "a 
possible contributing factor in the early onset of 
circulatory changes in his legs."  

In December 2000 Dr. Bass stated that the origin of the 
veteran's stasis type dermatitis with chronic ulceration was 
well documented since World War II and it had originated with 
severe frostbite during combat service.  

A VA examiner in March 2001 made an exhaustive review of the 
veteran's claim files.  The veteran related a history of 
prolonged exposure to cold weather during combat in World War 
II.  He did not have much problems with his feet or legs in 
the first few years after service.  He had not hunted in the 
1950s because cold weather bothered his feet.  He was not 
certain when he started having problems with leg ulcers but 
certainly by the 1970s he had leg ulcers, off and on.  He had 
had a cholecystectomy in 1974 and had been on Coumadin.  In 
the 1980s he had fractured this right ankle and his left leg.  

After a physical examination, the diagnoses were chronic 
venous insufficiency with chronic venous stasis ulcers, a 
history of deep venous thrombosis, and cold injury while on 
active duty (his cold sensitivity being an identifiable 
residual of cold injuries).  The veteran's history of 
hospitalizations in the 1970s and 1980s, all of which were at 
private hospitals, was noted.  Examinations of the veteran's 
legs up to 1975 had been normal and the first episode of 
venous thrombosis was in 1979.  The indication for performing 
the IVC ligation was not completely clear but it was quite 
obvious that he developed severe problems with venous 
insufficiency and venous stasis ulcers in the years after 
this 1980 surgery.  There was no evidence of venous 
insufficiency until after the IVC ligation.  It was noted 
that none of the early medical records referred to any report 
by the veteran of an inservice cold injury.  It was indicated 
that the only vascular problem ascribed to cold injury was 
Raynaud's phenomenon but the veteran had not given a history 
of that disorder and there was no evidence of it in the 
medical records.  Deep venous thrombosis was not identified 
as a sequela of cold injuries.  From the records, and by 
understanding the nature of IVC ligation, it could be seen 
that the postphlebitic syndrome was secondary to the IVC 
ligation.  The examiner discussed this matter with a VA staff 
surgeon who had indicated that venous stasis and secondary 
postphlebitic-type syndrome were very common after IVC 
ligation, which was not commonly done nowadays.  

Because the surgeon performed the IVC ligation due to deep 
venous thrombosis and suspected pulmonary emboli, it was 
necessary to address the cause of the deep venous thrombosis.  
This first occurred in 1979, more than 30 years after 
service.  Since there was no record of any venous disease or 
abnormal leg findings prior to 1979, it certainly could not 
be concluded that there were any venous sequelae from any 
cold injury during service.  Hypercoagulable states could 
cause deep venous thrombosis but current lab studies did not 
indicate any such condition in the veteran.  Prior testing 
had ruled out other acquired causes of deep venous 
thrombosis.  The etiology of the veteran's deep venous 
thrombosis in 1979 could not be determined, which was not 
uncommon.  There were no records of deep venous thrombosis 
subsequent to the 1980.  

In the examiner's opinion the veteran's bilateral leg venous 
insufficiency was not secondary to his cold injury because 
(1) there was no documentation of any leg symptoms or 
abnormal leg findings until 1979, over 30 years after 
service, (2) the records clearly indicated that the venous 
insufficiency was the result of the IVC ligation in 1980 
which was done because of deep venous thrombosis and 
suspected pulmonary emboli at that time, and (3) the venous 
thrombosis could not be related to an inservice cold injury 
or military service since it occurred so many years after 
service and deep vein thrombosis was not a sequelae of cold 
injuries in the VA monograph (cited earlier by the examiner).  

In November 2001 Dr. Brar stated that he believed the 
veteran's 20 year history of non-healing leg ulcers was 
secondary to the IVC ligation done at a VA hospital.  
Apparently, this was done because of the veteran's pulmonary 
embolism and deep vein thrombosis.  It was hard to answer the 
question of whether this was an entirely necessary operation 
or not because the physician was not aware of what was 
available in the 1970s as far as therapeutic modalities were 
concerned and without reviewing the veteran's medical records 
it was hard to say if adequate anticoagulants were used to 
treat his deep vein thrombosis before doing the ligation.  In 
December 2001 that physician reported that the veteran 
"probably had his venacava [sic] clipped at the time of his 
gallbladder surgery in the late 70s or early 80s."  

In March 2002 the VA physician that conducted the March 2001 
VA examination reported having once again reviewed the 
veteran's medical records.  After a physical examination the 
diagnoses were service-connected cold injury of the lower 
extremities manifested by cold sensitivity and nail changes, 
chronic severe venous insufficiency with varicosities and 
stasis ulcer which was unrelated to the service-connected 
cold injuries, and balance disturbance unrelated to the 
veteran's cold injury.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West Supp. 2001); 38 C.F.R. § 3.304(d) (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

The veteran's cold exposure during combat service is not in 
dispute.  In fact, he has been granted service connection for 
the residuals of cold injuries of both lower extremities.  
The essential questions presented in this case are whether 
the venous insufficiency of the veteran's legs is 
etiologically related to the service cold exposure or to the 
service-connected residuals of such cold exposure.  These are 
medical questions which the veteran, as a lay person, is not 
qualified to answer.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The medical evidence supportive of the claim is limited to 
the August 1999 statement of Dr. Post and the August 1999 VA 
outpatient record.  The August 1999 VA medical opinion 
linking the veteran's venous insufficiency to episodes of 
frostbite during service is apparently based on history 
provided by the veteran.  The physician failed to provide any 
supporting rationale for the opinion.  Dr. Post reported that 
he initially saw the veteran in 1953, but he did not report 
treating the veteran for vascular insufficiency prior to the 
1970's.  Also, while stating that the venous insufficiency 
was possibly etiologically to the veteran's prolonged cold 
exposure during service, he did not assess the likelihood of 
such a causal connection.  He also failed to provide the 
rationale for his opinion.  Therefore, the Board has found 
these two medical opinions supporting the claim to be of 
little probative value. 

There is no indication in the medical evidence documenting 
the initial treatment of the veteran for vascular problems in 
1979 and 1980 that the veteran's vascular insufficiency is 
etiologically related to cold exposure or the residuals of 
cold exposure.  

The Board has found the March 2001 VA medical opinion against 
the claim to be the most probative evidence of the etiology 
of the veteran's vascular insufficiency.  The opinion is 
based upon an examination of the veteran and a review of the 
claims folders, and the opinion is properly supported.

Therefore, the Board must conclude that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for venous insufficiency of the legs is 
denied.  


REMAND

A rating decision of May 2002 denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  A notice of disagreement (NOD) with 
that denial was received in May 2002.  

As the filing of an NOD places a claim in appellate status, 
the RO's failure to issue a statement of the case (SOC) 
constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim for a total rating based on 
unemployability due to service-connected disabilities is 
REMANDED to the RO for the following:  

The RO should issue an SOC to the veteran and his 
representative addressing the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected 
disabilities.  It should also inform the veteran 
and his representative of the requirements to 
perfect an appeal with respect to this issue.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

